Citation Nr: 1620049	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-31 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to right shoulder disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active duty service from December 1988 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Board hearing in February 2013; a transcript of that hearing is associated with the claims file.  In February 2016, the Veteran was notified that the Veterans Law Judge who conducted the February 2013 hearing was unavailable to participate in a final decision in his appeal.  The Veteran was informed that he could request another hearing before a different Veterans Law Judge and was notified that if he did not respond within 30 days from the date of that letter that the Board would assume he did not desire another hearing and would proceed accordingly.  No response was received from the Veteran within the allotted time period.  Thus, the Board will assume he does not desire an additional hearing.

In a May 2014 decision, the Board denied an evaluation in excess of 10 percent for a right shoulder disability and remanded the remaining claims for further development.  As discussed in more detail below, the Board finds that the opinion as pertaining to the matter of service connection for a left shoulder disorder is inadequate and the appeal must be remanded again.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

In a subsequent October 2014 rating decision, the RO granted service connection for cervical strain with degenerative arthritis of the spine.  As the Veteran has not appealed either the rating or effective date assigned for this disability, the RO's decision represents a complete grant of his appeal as to this matter and it is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The matter of service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran stating that he only disagrees with the decision on the left shoulder; thereby indicating his desire to withdraw the appeal as to the matter of an increased rating for a lumbar spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the matter of an increased rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran submitted a written statement to the RO in November 2014, prior to the promulgation of a decision in the appeal, stating that he only disagrees with the decision on the left shoulder; thereby indicating his desire to withdraw the appeal as to the matter of an increased rating for a lumbar spine disability.  As such, his appeal as to his lumbar spine increased rating claim has been withdrawn, and there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the matter of an increased rating for a lumbar spine disability is dismissed.


REMAND

Further development is necessary before the Board can adjudicate the Veteran's remaining claim.

The Veteran claims that service connection for his left shoulder disorder is warranted because it is aggravated due to having to compensate for the pain and weakness of his service-connected right shoulder.  Although the May 2014 Board remand specifically instructed that the examiner opine as to whether the Veteran's post-service left shoulder injury was caused or aggravated due to overcompensation for his right shoulder disability, the June 2014 examiner merely opined that there was no support for "the contention that a right rotator cuff injury with surgery, can be causative to or aggravate a rotator cuff injury of the contralateral shoulder."  The Board finds this explanation unresponsive to the Board's instructions.  In addition, the June 2014 examination report notes no findings of left shoulder arthritis and includes the opinion that the Veteran's current left shoulder disability is the result of his 2006 postservice left rotator cuff injury; however, the examiner did not comment on the finding of "degenerative disk disease, left acromioclavicular joint" noted on the June 2006 Operative Report.  Accordingly, a new VA examination and opinion is necessary.

Finally, since the claims file is being returned it should be updated to include all outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The last VA treatment records associated with the file are dated in June 2011; the last private records are dated in August 2014.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already associated with the record.  The last VA treatment records are from June 2011; the last private records from August 2014. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the etiology of his current left shoulder disorder.  Based on the examination and review of the record, the examiner should answer the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that a left shoulder disorder, including arthritis (degenerative disk disease, left acromioclavicular joint) was manifest in service or within 1 year of discharge, or is otherwise causally related to service, to include as a result of left shoulder injury therein?

b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current left shoulder disorder was caused by his service-connected right shoulder disability?  

c)  Is it at least as likely as not (50 percent or higher degree of probability) that any current left shoulder disorder was aggravated by his service-connected right shoulder disability?  The examiner should specifically discuss the Veteran's contention that his left shoulder disability is aggravated due to having to compensate for the pain and weakness of his service-connected right shoulder.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left shoulder disability present (i.e., a baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the Veteran's left shoulder claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


